Name: COMMISSION REGULATION (EC) No 1937/97 of 3 October 1997 on the issuing of system B export licences for fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 4 . 10 . 97 | EN I Official Journal of the European Communities L 272/ 19 COMMISSION REGULATION (EC) No 1937/97 of 3 October 1997 on the issuing of system B export licences for fruit and vegetables fixed for tomatoes, oranges, table grapes, apples for desti ­ nation groups X, Z and D, and peaches and nectarines, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2190/96 of 14 November 1996 on detailed rules for implementing Council Regulation (EEC) No 1035/72 as regards export refunds on fruit and vegetables ('), as last amended by Regulation (EC) No 610/97 (2), and in par ­ ticular Article 5 (6) thereof, Whereas Commission Regulation (EC) No 1 120/97 (3) fixes the indicative quantities laid down for the issue of export licences other than those requested in the context of food aid; Whereas, in the light of information now available to the Commission , the indicative quantities have been exceeded in the case of tomatoes, oranges, table grapes, apples for destination groups X, Z and D, and peaches and nec ­ tarines; Whereas as a consequence, for system B licences applied for between 1 July and 16 September 1997, a rate of refund which is lower than the indicative rate should be HAS ADOPTED THIS REGULATION: Article 1 The percentages for the issuing of system B export licences, as referred to in Article 5 of Regulation (EC) No 2190/96, and applied for between 1 July and 16 September 1997, by which the quantities applied for and the rates of refund applicable must be multiplied , shall be as fixed in the Annex hereto . The above subparagraph shall not apply to licences applied for in connection with food-aid operations as provided for in Article 10 (4) of the Agreement on Agri ­ culture concluded during the Uruguay Round of multilat ­ eral trade negotiations . Article 2 This Regulation shall enter into force on 4 October 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 October 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ L 292, 15 . 11 . 1996, p . 12 . I1) OJ L 93, 8 . 4 . 1997, p . 16. 0 OJ L 163, 20 . 6 . 1997, p . 12. L 272/20 I EN 1 Official Journal of the European Communities 4 . 10 . 97 ANNEX Percentages for the issuing of licences and rates of refund applicable to system B licences applied for between 1 July and 16 September 1997 Product Destination or group of destinations Percentage for the issuing of licences Rate of refund (ECU/ tonne net) Tomatoes F 100 % 18,5 Shelled almonds F 100 % 75,0 Hazelnuts in shell F 100 % 88,0 Shelled hazelnuts F 100 % 171,0 Walnuts in shell F 100 % 110,0 Oranges XYC 100 % 28,5 Lemons F 100 % 105,0 Table grapes F 100 % 22,7 Apples X 100 % 17,2 Y 100 % 10,0 I ZD 100 % 19,9 Peaches and nectarines E 100 % 23,6